Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

This communication is an Examiner's reasons for allowance in response to application filed on May 16, 2019, assigned serial 16/461,509 and titled “VEHICLE CONTROL DEVICE AND VEHICLE CONTROL METHOD”.
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art disclose several claimed limitations, none of the references teaches a vehicle control device and method which includes at least an acquiring unit that acquires, using an electromagnetic wave sensor, a first distance and a first orientation of a first object with respect to a host vehicle as a first position of the first object in front of the host vehicle, and acquires, using an image sensor, a second distance and a second orientation of a second object with respect to the host vehicle as a second position of the second object in front of the host vehicle; an object determining unit that determines whether the first object detected using the electromagnetic wave sensor and the second object detected using the image sensor are identical as an identical object based on the first position and the second position; a position calculating unit that calculates, based on the first position and the second position, a position of a target object that is determined as the identical object; and a reliability determining unit that determines whether a current situation is such that a reliability of the identicalness determination by the object determining unit is at a predetermined level or higher, wherein in a case where the current situation is determined to be such that the reliability is at the predetermined level or higher, the position calculating unit calculates the position of the target object that is determined as the identical object based on the first distance and the second orientation, and in a case where the current situation is determined not to be such that the reliability is at the predetermined level or higher, the position calculating unit calculates the position of the target object that is determined as the identical object based on the second distance and the second orientation (claims 1 and 6).
Claims 1-6 are allowable over the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday-Thursday from 7:00 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






									

								
April 24, 2021	
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661